DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-3, 5-7, 10-12, 14-22, and 24-25 are pending; claims 11-12 and 14-22 are withdrawn without traverse; claim 23 was canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Amended claim 1 recites: “the microporous layer comprises a composition of the first carbon black, the hydrophobic additive and the hydrophobic additive that is homogenous through a thickness of the microporous layer”. Support cannot be found in the specification for the homogenous aspect of the microporous layer that is homogenous through a thickness of the microporous layer. 
Claims 2-3, 5-7, 10 and 24-25 are rejected due to dependency upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites: “the microporous layer comprises a composition of the first carbon black, the hydrophobic additive and the hydrophobic additive that is homogenous through a thickness of the microporous layer”. It is unclear, thus rendering the claim indefinite as to what would define the 
Claims 2-3, 5-7, 10 and 24-25 are rejected due to dependency upon claim 1.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang, X. L., et al. "Micro-porous layer with composite carbon black for PEM fuel cells." Electrochimica Acta 51.23 (2006): 4909-4915., herein Wang 2006, in view of Kim et al., US 2007/0184336 A1, and in view of Hampden-Smith et al., US 2005/0233203 A1, herein Hampden-Smith ‘203.  
As to all claims and specifically toward claim 1, to the extent that physical properties are claimed, i.e. carboxyl groups, the instant specification makes clear that commercially available carbon blacks contain different loadings of carboxyl groups. Specifically, the instant specifications discloses that the first carbon black is Vulcan XC-72R available from Cabot Corporation, Shawinigan acetylene black (SAB) available from Chevron Phillips or Ketjen Black available from Akzo Nobel and that the second carbon black is Black Pearls 2000 and Black Pearls 1000. Applicant claims a range of carboxyl group loading on the carbon blacks, applicant has not provided any data that demonstrates criticality or unexpected results for the claimed range of carboxyl groups. Furthermore, applicant claims range of carboxyl groups on both the first and second carbon blacks, an average particle diameter and an average surface area of the first carbon black, and an average particle diameter and an average surface area of the second carbon black; however, the instant specification only provides one data point for these ranges, i.e. table 1, by using a mixture of two commercially available carbon blacks, i.e. Vulcan XC-72R and Black Pearls 2000. This single point mixture does not establish criticality of these ranges within the claims, see MPEP 716.02(d) for guidance on establishing criticality of the results in the specification commensurate in scope with the claims.

Wang 2006 teaches a mixture of carbon blacks for use in a microporous layer for a fuel cell, see e.g. abstract. Wang further teaches that the carbon black mixture is 80 wt. % Acetylene Black and 20 wt.% Black Pearls 2000 and further teaches physical parameters of the carbon blacks in table 2. The acetylene black of Wang corresponds to the first carbon black as instantly claimed and the Black Pearls 2000 correspond to the second carbon black as instantly claimed. Table 2 of Wang teaches the second carbon black, Black Pearls 2000, has a reduced average particle size as compared to the first carbon black and an increased average surface area as compared to the first carbon black. With regards to claim 5, the average particle size of the second carbon black is 15 nm, see Table 2, which is an average particle diameter smaller than about 20 nm and an the average surface area of the second carbon black 1501.8, see table 2, m2/g which is greater than about 400 m2/g. (teaching points within the claimed range, see MPEP 2144.05). 
Wang teaches Black Pearls 2000 as the second carbon black which comprises the scope of the hydrophilic additive because the instant specification uses the same material as the hydrophilic additive. Wang further teaches acetylene black which is interpreted to read on applicant’s the first carbon black. 
Wang teaches that the Black Pearls at a range of 5-30 % by weight of a composite carbon black with, see e.g. section 3.5 and figure 9, and teaches a relative weight that renders obvious the claimed relative weight ranges of the hydrophilic amount is about 5 to 15 percent by weight relative to the amount of first carbon black in the microporous layer and in consideration of the analysis provided herein. See MPEP 2144.05 regarding Obviousness of Ranges. 	
With regards to the general intent and specific amounts of hydrophilic material of arguments 1 and 2, Wang’s motivation and teaching is to fabricate a microporous layer as claimed with an effective 
MPL with Acetylene Black shows a homogeneous surface with rich pores formed by the small aggregates of carbon powders and PTFE. In contrast, MPL using Black Pearls 2000 presents a stronger compactness of carbon and a few larger cracks due to its smaller pore size. Based on the analysis of the properties of original carbon powders and the SEM images, we believe that there are many more hydrophobic macro- and meso-pores in AB, which is beneficial to the gas diffusion and reduces the mass transport limitation. On the other hand, the micro-pores provided by AB should be less and the liquid water removal by capillary-driven force would be hindered. This would be a potential factor to restrict cell performance especially at high current density region. On the contrary, BP shows more hydrophilic micro-pores serving as water flow paths, but most of them adsorb water internal leading to serious “water flooding”. The deductions will be further verified in the consequent sections.

The analysis of the results conclude that the combination of two distinctive carbon powders can form a bi-functional pore structure permitting the well transportation of both reactant gases and liquid water, see section 3.4. Wang also acknowledges that water and gas transport can be optimized for various operating conditions throughout the reference and specifically indicates that the gained conclusion was based on the special operation conditions of lower humidity and higher temperature, where the gas transport was focused on and the influence of liquid water was eliminated to a substantial extent, see section 3.3. Furthermore, in our work, over saturated system is employed to study the two-phase flow occurred in most cells, see section 3.3. Wang denotes the application of this optimization to the fuel cell art in general:  Therefore, Wang has provided a reasonable experimental 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to discover through routine optimization the amounts and relative weights the microporous layer as taught and motivated by Wang to determine what mixtures of two carbon blacks will result in improved performance in a fuel cell operating environment.
With regards to the ranges that are not taught by Wang for the hydrophobic additive at an amount that is 15 percent to about 25 percent by weight relative to the first carbon black, Kim teaches a membrane electrode assembly for a fuel cell having an anode diffusion layer that is hydrophilic, see e.g. [0027]; Kim calls this layer hydrophilic; however, polytetrafluoroethylene is well understood to be a hydrophobic material in the overall composition of a microporous layer, therefore while Kim calls the layer hydrophilic, the teachings relate to the hydrophobic contribution of the polytetrafluoroethylene which is clear based on the range of 15 percent to 25 percent by weight addressed by Kim.  Kim ‘336 further teaches that the anode diffusion layer is hydrophilic with 5-20 wt % polytetrafluoroethylene as the additive, see [0028-29], and the anode also contains carbon black, see e.g. [0036], which teaches a range that overlaps the claimed range of 15 percent by weight and about 25 percent by weight relative to the first carbon black.  Kim ‘336 further teaches that the anode diffusion layer improves the diffusion of the anode fuel, see [0027].

Wang’s first carbon black being acetylene black differs from the instant claims and specification in that Wang does not disclose the source or manufacture of the first carbon black from Chevron Phillips. One of ordinary skill in the art would appreciate that the manufacturing processes of producing acetylene black results in some concentration of carboxyl groups. Since Wang does not teach the source of acetylene black, Wang does not disclose the loading of carboxyl groups. 
Hampden-Smith ‘203 teaches the use of carbon black, see e.g. [0018], and acetylene black is a well-known carbon black. Hampden-Smith ‘203 further a first carbon black having carboxyl groups (see e.g. [0018]). Hampden-Smith ‘203 further teaches that the concentration ranges from 0.1 µmol/m2 to 6.0 µmol/m2; note that the surface area of carbon black is 20 to 1500 m2/g, see [0059] and [0042], thus the range of the concertation of the prior art would be 0.002 mmol/g to 9 mmol/g (i.e. for the lower bounded range: 0.1 µmol/m2 * 20 m2/g * 1 µmol / 1000 mmol = 0.002 mmol/g) which is a range that overlaps the claimed range of at a concentration less than 0.1 mmol per gram of carbon (see e.g. [0059]). See MPEP 2144.05 regarding Obviousness of Ranges.
Furthermore, Hampden-Smith ‘203 further teaches in [0220] that “a modified carbon product including a hydrophilic surface group, such one having a sulfuric functional group, can be used in an aqueous-based solvent system. Use of a hydrophilic surface group in an aqueous-based solvent system slows water evaporation due to the hydrogen bonding between the water molecules and the hydrophilic group. Similarly, using a modified carbon product having a non-polar surface group in an organic solvent will also slow evaporation of the organic solvent.” Hampden-Smith ‘203 further teaches in [0224] that “a modified carbon product including two surface groups is used, such as one having a hydrophilic functional group and another having a polymeric functional group, where the hydrophilic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first carbon black having carboxyl groups at a concentration less than 0.1 mmol per gram of carbon of Hampden-Smith for that of Wang because Hampden-Smith teaches that surface groups including carboxylic functional groups can be utilized to bind chemical species such as sodium ions which help minimize poisoning and degradation of the catalyst and proton exchange membrane, which leads to increased MEA lifetime and fuel cell reliability. 
Wang further teaches in the experimental section 2.1, second sentence, that the MPL having the composite carbons (i.e. the claimed first carbon black and second carbon black) with the PTFE hydrophilic emulsion was stirred thoroughly by ultrasonic machine; one of ordinary skill would apprecte that mixing and ultrasonicification would result in a homogenous mixture. Section 2.1 futher indicates the mixture that was stirred thoroughly by ultrasonic machine was spread onto the both sides of gas diffusion layer thereby having a homogenous coating through a thickness of the microporous layer.

As to claim 2, Wang teaches in table 2 that the first carbon black has an average particle diameter of 42 nm and an average surface area of 62 m2/g which are points within the claimed range.


 
As to claim 10, Wang does not teach the thickness of coating of the MPL or the average pore size of the MPL coating. 
Hampden-Smith ‘203 teaches the microporous layer has a thickness between 2 microns and 20 microns, see [0018] which is a range that is within the claimed range of about 1 micron and about 50 microns.
Hampden-Smith ‘203 further teaches the microporous layer has an average pore size from about 100 nm to about 500 nm see [0018], which is a range that is within the claimed range of less than about 5 microns.
Hampden-Smith ‘203 teaches that the ranges of thickness and pore size are discoverable workable ranges through routine experimentation and applicant has not established any evidence of the criticality of the claimed ranges. See MPEP 2144.05.
.

	
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Kim in view of Hampden-Smith ‘203 and in further view of Li et al., US 2010/0273095 A1, herein Li ‘095.
As to claim 6, Wang does not teach tin oxide, titanium dioxide and combinations thereof.
Li ‘095 teaches coating 212 includes modified carbon 216 and modified metal oxides 214 and that the modified metal oxides can include titanium dioxide, tin dioxide, or mixtures thereof, see e.g. [0020] and figure 2B, which teaches an oxide selected from tin oxide, titanium dioxide, and combinations thereof.  Li ‘095 further teaches that the coating layer 212 utilizes cost-effective materials and enables a cost-effective approach for improving water management under PEM fuel cell conditions, see [0018].
It would have been obvious to use the hydrophilic additive comprises an oxide selected from the group of tin oxide, titanium dioxide and combinations thereof of Li ‘095 for that of Wang because Li ‘095 teaches that the porous, hydrophilic, and conductive film utilizes cost-effective materials and enables a cost-effective approach for improving water management under PEM fuel cell conditions.

Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang, X. L., et al. "Micro-porous layer with composite carbon black for PEM fuel cells." Electrochimica Acta 51.23 (2006): 4909-4915., herein Wang 2006, in view of Kim et al., US 2007/0184336 A1, and in view of Hampden-Smith et al., US 2005/0233203 A1, herein Hampden-Smith ‘203 as applied to claim 1 above, and further in view of Mizukami  US 2008/0248360 A1.

As to claims 24 and 25, Wang does not disclose the use of surfactant in making the microporous layer for use in a fuel cell.
Regarding claim 24, Mizukami teaches the use of surfactant Triton X-100, see [0060], [0058], [0066]. Note, Triton X-100 is the same surfactant utilized in instant example, see instant table 1 page 10. Regarding claim 25, Mizukami teaches surfactant Triton X-100, see [0060], [0058], [0066], [0076] and forming a smooth surface upon decomposing the surfactant. The use of 3 percent by weight Triton X-100 solution with the powdery carbon, i.e. ketjenblack, establishes a prima facie case of obviousness for the claimed point of 10 wt% of the powder carbon based upon the following analysis. Based upon the instant specification at table 1 and the written description, a surfactant, such as Triton X-100, is used in the process of preparing the claimed microporous layer; the surfactant is not present in the product produced, i.e. the claimed microporous layer. The prior art teaches the use of the same surfactant, Triton X-100. Since the surfactant is employed in the same manner of preparing the microporous layer with the carbon black, it is expected that the use of 3% or 10% surfactant would have the same or similar properties in preparing the microporous layer given the closeness of the points and the use of the surfactant in the solution used in the method to prepare the microporous layer. Additionally, there is nothing of record to show an unexpected result or unobvious difference due to the differences in the amount of surfactant employed in the process of making the microporous layer. One of ordinary skill in the art appreciates that the surfactant used in Mizukami aids in dispersing the carbon slurry used to make a microporous layer.
.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. The applicant’s arguments, directed toward the newly amended claims, are addressed within the rejections presented in this office action. Furthermore, applicant argues features of Wang that are outside the scope of the instant claims; i.e. the effect of flow fields, gas diffusion layers, see page 9. Instant claim 1 is drawn to a microporous layer (emphasis added) and the teachings of the prior art presented herein teach the claimed microporous layer. 
Furthermore, still relevant to the instant claims, applicant argues at page 8 last line of 06/16/2020 remarks that none of the references teach a hydrophilic additive; Applicant argues that none of the references teach the hydrophilic additive at an amount of 5 to 15 percent by weight relative to the amount of the first carbon black in the microporous layer at pages 8 last line to page 9 2nd line. This argument is not persuasive and does not address the teachings of Wang; the argument will be discussed below with regards to how the teachings of Wang relate to the instant claims regarding a hydrophilic additive and the instant specification. Referring back to applicant’s specification, page 7 at lines 3 – 8 recite:
Microporous layer 30 further includes a hydrophilic additive. The hydrophilic additive prevents flooding near cathode CL 18 at low temperatures while also retaining water near cathode CL 18 at high temperatures. Examples of suitable hydrophilic additives include, but are not limited to, tin oxide (SnO2), titanium dioxide (TiO2) and a second Black Pearl® 2000 and Black Pearls® 1000 (both available from Cabot Corporation) are two examples of carbon blacks suitable as the second carbon black
Claim 1 recites a hydrophilic additive but does not define any particular type of material of the hydrophilic additive; therefore, in an effort to best address the limitation in consideration of the specification, it was reasonably understood from the passage of the specification above that Black Pearl® 2000 is a hydrophilic additive. Wang teaches the Black Pearl® 2000 as a second carbon black which in interpretation of the claims is positively recited as a hydrophilic additive, see claim 1: “a hydrophilic additive comprising a second carbon black”. Furthermore, with regard to the range of the hydrophilic additive at an amount of 5 to 15 percent by weight relative to the amount of the first carbon black in the microporous layer, Wang teaches Black Pearl® 2000 at 5, 10, 20, and 30% in composite carbon black (emphasis added), i.e. the hydrophilic additive as claimed at 5, 10, 20, and 30% relative to the first carbon black. These teachings are presented in the prior art rejection and as taught by figure 9, reproduced below. The 5 and 10 wt % Black Pearl® 2000 are points in the claimed range of 5 to 15 % by weight; therefore, the argument is not persuasive.

    PNG
    media_image1.png
    426
    481
    media_image1.png
    Greyscale

Applicant argues at page 9 2nd paragraph that Kim’s polytetrafluoroethylene is not a hydrophilic additive and does not teach the hydrophilic additive at an amount of 5 to 15 percent by weight relative to the amount of the first carbon black in the microporous layer. It is agreed, as presented by applicant, that polytetrafluoroethylene (PTFE) is a hydrophobic additive. While Kim calls polytetrafluoroethylene hydrophilic in the context of managing water in the anode and cathode, polytetrafluoroethylene is well understood to be a hydrophobic material in the overall composition of a microporous layer. Therefore, while Kim calls the layer hydrophilic, the teachings of Kim relate to the hydrophobic contribution of the polytetrafluoroethylene.  Therefore, the disclosed ranges of Kim relate to the hydrophobic contribution of the polytetrafluoroethylene and it is clear that the range of 15 percent to 25 percent by weight is taught by Kim. This argument regarding not teaching the hydrophilic additive at an amount of 5 to 15 percent by weight relative to the amount of the first carbon black based upon Kim is not persuasive and does not address the teachings of the prior art of record and as discussed with Wang above. Applicant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A. STUCKEY/Examiner, Art Unit 1723